IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2007-CT-01780-SCT

MISSISSIPPI TRANSPORTATION COMMISSION

v.

ENGINEERING ASSOCIATES, A DIVISION OF PICKERING FIRM,
INC.

                            ON WRIT OF CERTIORARI

DATE OF JUDGMENT:                           07/27/2007
TRIAL JUDGE:                                HON. W. SWAN YERGER
COURT FROM WHICH APPEALED:                  HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                    JAMES H. ISONHOOD
                                            LAWRENCE ARTHUR SCHEMMEL
ATTORNEYS FOR APPELLEE:                     MARK D. HERBERT
                                            KEVIN ALAN CROFT
NATURE OF THE CASE:                         CIVIL - STATE BOARDS AND AGENCIES
DISPOSITION:                                REVERSED AND RENDERED - 06/10/2010
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       EN BANC.

       LAMAR, JUSTICE, FOR THE COURT:

¶1.    The Mississippi Transportation Commission rescinded a memorandum of

understanding between Engineering Associates, Inc., and the City of Meridian.              EAI

appealed that decision to the circuit court, which found MTC’s decision to be arbitrary and

capricious. Following the Court of Appeals’ affirmance, MTC petitioned this Court for writ

of certiorari. Finding that the circuit court lacked appellate jurisdiction over this action, we

reverse and render.
                                           FACTS

¶2.    We quote the following facts from the Court of Appeals’ decision:

              In early 2002, the City [of Meridian] and the MTC entered into a
       memorandum of understanding (“MOU”) to develop a new highway
       interchange over Interstate 20 to service Meridian’s industrial park. The MOU
       authorized the City, subject to the MTC’s approval, to select an engineering
       firm to prepare preliminary and final plans and an environmental impact
       statement.

               In December 2002, the City selected EAI [Engineering Associates, Inc.]
       for the design work and environmental study on the interchange. On March
       8, 2005, the MTC voted to rescind the MOU with the City and select another
       engineering firm . . . . EAI appealed the decision of the MTC, which rescinded
       the MOU, to the Circuit Court of Hinds County and filed a bill of exceptions.
       The MTC filed a motion to dismiss, arguing that EAI failed to obtain a writ of
       certiorari to proceed with its appeal. The circuit court denied the motion to
       dismiss and entered an order finding the action of the MTC to be arbitrary and
       capricious and lacking substantial evidence.

Miss. Transp. Comm’n v. Eng’g Assocs., Inc., 2009 WL 1299095, *1 (Miss. Ct. App. May

12, 2009).

                                       DISCUSSION

¶3.    This Court applies a de novo standard of review to jurisdictional issues. Sorrells v.

R & R Custom Coach Works, Inc., 636 So. 2d 668, 670 (Miss. 1994).

¶4.    Under our state constitution, “[t]he circuit court shall have jurisdiction in all matters

civil and criminal in this state not vested by this Constitution in some other court, and such

appellate jurisdiction as shall be prescribed by law.” Miss. Const. art. 6, § 156 (emphasis

added). We have held that the “‘circuit court has no authority to judicially create a right of

appeal from an administrative agency in the absence of clear statutory authority therefore.’”


                                               2
Casino Magic Corp. v. Ladner, 666 So. 2d 452, 456 (Miss. 1995) (quoting Bickham v. Dep’t

of Mental Health, 592 So. 2d 96, 97 (Miss. 1991)). Thus, in this case, the appellate

jurisdiction of the circuit court is limited to that “prescribed by law.” Miss. Const. art. 6, §

156. It is undisputed that the Legislature has not provided a procedure for judicial review

of a decision of the MTC, so we look further to determine whether any statutory vehicle

exists for judicial review of this dispute.

¶5.      Mississippi Code Section 11-51-75 provides for an appeal from a decision of a board

of supervisors or a municipal authority through a bill of exceptions (the procedure employed

by EAI in this case). Miss. Code Ann. § 11-51-75 (Rev. 2002). This statute clearly is not

applicable in this case, as the plain language of the statute is limited to a review of decisions

of boards of supervisors and municipal authorities. Miss. Code Ann. § 11-51-75 (Rev.

2002).

¶6.    Additionally, we have reviewed Mississippi Code Section 11-51-95, which provides

for appeals from “judgments of all tribunals inferior to the circuit court” through a writ of

certiorari. Miss. Code Ann. § 11-51-95 (Rev. 2002). The Court of Appeals correctly held that

EAI could not use this statute to appeal MTC’s decision, as the decision was not judicial or

quasi-judicial in nature. Miss. Transp. Comm’n v. Eng’g Assocs., Inc., 2009 WL 1299095,

*2 (Miss. Ct. App. May 12, 2009). As noted by the Court of Appeals, this dispute arose from

a MTC decision, which was “purely administrative” in nature. Id.

¶7.    After examining the preceding statutes, we find that neither Section 11-51-75 nor

Section 11-51-95 can be used by EAI to seek appellate review of this administrative decision

                                               3
by MTC. We now turn to EAI’s argument that there is a nonstatutory avenue for appealing

MTC’s decision.

¶8.    EAI argues that the circuit court acquired jurisdiction of this action under Rule 5.03

of the Mississippi Uniform Rules of Circuit and County Court. EAI also argues that “a court”

has jurisdiction to review an agency’s decision in the absence of a specific statutory appeals

process. Rule 5.03 provides:

       On appeals from administrative agencies the court will only entertain an appeal
       to determine if the order or judgment of the lower authority:

              1.   Was supported by substantial evidence; or
              2.   Was arbitrary and capricious; or
              3.   Was beyond the power of the lower authority to make; or
              4.   Violated some statutory or constitutional right of the complaining
                   party.

URCCC 5.03. We quickly reject EAI’s argument, as this rule does not confer jurisdiction

over appeals but rather provides for the “Scope of Appeals from Administrative Agencies,”

i.e., the standard of review.

¶9.    Further, EAI erroneously relies on Tucker v. Prisock, 791 So. 2d 190, 191-92 (Miss.

2001), and Charter Medical Corp. v. Mississippi Health Planning and Development Agency,

362 So. 2d 180, 182 (Miss. 1978), for its argument that “a court” always has appellate

jurisdiction over an agency’s decision, despite the lack of a statutory appeals process. But

these cases provide the rule that an action for an injunction will lie in chancery court where

there is no statutory right to an appeal from a state board or agency’s decision, and the

aggrieved party does not have an adequate remedy at law. Tucker, 791 So. 2d at 191-92;


                                               4
Charter Med. Corp., 362 So. 2d at 182. Considering the arguments presented by EAI, we

find that EAI did have an adequate remedy at law. Without a statutory right of appeal, any

review of MTC’s decision could be sought only through an independent action. Based on the

foregoing, we find the circuit court lacked jurisdiction over EAI’s appeal and accordingly, the

decision of the circuit court is reversed and rendered.

                                      CONCLUSION

¶10.   We granted certiorari to clarify the jurisdictional issue presented to the Court of

Appeals. We find the circuit court erred in failing to dismiss this action. We further find the

Court of Appeals erred in finding that the circuit court had jurisdiction over an appeal of

MTC’s administrative decision. Therefore, we reverse the decision of the Court of Appeals

and reverse and render the decision of the trial court.

¶11.   REVERSED AND RENDERED.

    WALLER, C.J., CARLSON AND GRAVES, P.JJ., DICKINSON, RANDOLPH,
KITCHENS, CHANDLER AND PIERCE, JJ., CONCUR.




                                              5